DETAILED ACTION

Status of the Claims
Claims 8, 13 – 14, 20, 27 – 28, & 30 – 31 were previously pending and subject to a non-final office action mailed 07/15/2020.

Claims 8 & 14 were amended and claims 27 & 30 were cancelled in a reply filed 10/15/2020. Claims 8, 13 – 14, 20, 28, & 31 are currently pending and subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 was filed after the mailing date of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Regarding Applicant's remarks concerning double patenting, Examiner notes that this is a provisional double patenting rejection, which "should continue to be made by the examiner in each application as long as there are patentably indistinct claims in more than one application unless that "provisional" double patenting rejection is the only rejection remaining in one of the applications." See MPEP § 822.

The currently-amended claims overcome the previous rejection under 35 USC 112(a).

Applicant's arguments filed 10/15/2020 concerning the previous rejection under 35 USC 103 have been fully considered but are not persuasive.

Applicant argues, on pg. 8, that “Taken individually or in combination, the cited references do not disclose or suggest the combination of elements presented in the pending claims as amended” because “neither Spremulli nor Murray disclose or suggest coordinating communications of a computer system, namely the combined user and partner warehouse and order management system such that the combined user and partner warehouse and order management system controls a user inventory and a partner inventory to perform a shipping and affinity analysis on a first order from the user inventory and a second order from a partner inventory, wherein the data of the second order is received at the computer-implemented combined user and partner warehouse order management system within a predetermined time after the first order is received at the computer-implemented combined user and partner warehouse order management system.”

Examiner respectfully disagrees. For example, Murray, in C 4, L 1 – 17 discloses a marketplace in which multiple “merchants 40 may offer items 35 in commerce through any of a variety of channels. For example, a given merchant 40 may present offers of items 35 via electronic commerce (e-commerce) portals accessible by customers 50. Such e-commerce offerings may variously include listing items 35 via a web-based entity (e.g., a web site or page) hosted by the given merchant 40 and presented as an offering entity distinct from enterprise 5, or listing items 35 via a web-based entity hosted by enterprise 5 on behalf of the given merchant 40.”  As per Fig. 9 & C 28, L 66 – C 29, L 3, “a particular customer 50 may order one or more items 35 offered by a given merchant 40” by visiting “a network-accessible description of the items 35 offered by given merchant 40 that may be presented as a web site,” and as per C 4, L 29 – 42, “a marketplace may be organized to present to customers 50 one or more web pages corresponding to respective virtual storefronts of merchants 40, where each storefront indicates the various offerings of a corresponding merchant 40.” In C 30, L 39 – 46 Murray further discloses that “subsequent to placing an order with the given merchant 

Moreover, Murray, in C 16, L 22 – 41 & C 22, L 1 – 9, discloses that “if a particular customer 50 who orders items 35 from a number of different merchants 40 who share common fulfillment services, the orders placed with respect to the multiple merchants 40 may be consolidated or aggregated for the purpose of offering fulfillment services features to the particular customer 50. For example, if a customer 50 orders items 35 from merchants 40a and 40b, each of which has arranged for the ordered items 35 to be fulfilled from fulfillment center 10.” In other words, Murray explicitly discloses wherein multiple orders from the inventory of multiple merchants can be consolidated and shipped together. Murray additionally discloses wherein the data of the second order is received at the marketplace system within a predetermined time after the first order is received in C 17, L 30 – 45, noting that if a second order is received within a “given interval of time, such as orders placed within one hour,” the second order can be linked with the first order to be processed and shipped together.   

Regarding the “affinity analysis,” to the extent to which Murray does not appear to explicitly disclose identifying at least one partner inventory item having an affinity relationship a product of the first order, Spremulli teaches this element. For example, Spremulli, in [0016], teaches accessing the item inventory which, as per [0012], “each item in the online store will typically be stored in a product database” to be offered in addition to the first ordered item. As per [0001], Spremulli discloses that it is old and well-known to identify “items commonly purchased together”… “in order to offer additional products… to the consumer.” In other words, an affinity analysis is performed which identifies another item that compliments an ordered item.  

Spremulli additional teaches performing a shipping analysis in Fig. 1A, Steps 22, 24, & 26, & Fig. 1B, Step 36 & paras [0016] – [0017], noting that “if it is determined at block 20 that there is weight and volume capacity remaining, a list of items desired to be sold is accessed.” In steps 24 and 26, inventory items that fit within remaining box volume are identified when the answer is “Yes” in step 26. Also see [0022], noting that “it is determined at block 36 that items remain in the list”… “after removing all items which do not fit within any of the packable spaces.” Therefore, Spremulli teaches analyzing inventory to determine an item that compliments an order (affinity analysis) as well as determining whether another item can be shipped in a same box type chosen to ship an initial order so that multiple products can be shipped together (shipping analysis). Combined with the multiple-merchant inventory marketplace system of Murray, all of the limitations of the claims are taught by the cited prior art, and therefore the 103 rejection is maintained. 

Applicant's arguments filed 10/15/2020 concerning the previous rejection under 35 USC 101 have been fully considered but are not persuasive.

Applicant argues, with respect to the rejection under 35 USC 101, on pg. 11, that “the claim limitations clearly define that the various operations defined in the claims are integrated into the practical application of using a computer-based system to implement a method for receiving and processing orders by controlling the operation of a computer-implemented combined user and partner warehouse and order management system configured to receive the orders and process the orders from a user inventory and a partner inventory. Accordingly, the pending claims do not monopolize the judicial exceptions allegedly recited in the claims.”

Examiner respectfully disagrees, and asserts that the recited abstract idea is not integrated into a practical application for the following reasons. The steps of “receiving… data of a first order,” “receiving… data of a second order,” “an analysis of… the user inventory, and the partner inventory in order to identify at least one partner 

Examiner further asserts that the instant invention does not entail any improvements to the functionality of a computing device technology or any other technology. For example, as per step 2A Prong 1, that the invention falls within the "Certain Methods of Organizing Human Activity" grouping according to the 2019 PEG. A generic computer is merely automating the steps of the abstract idea that humans routinely perform in a business relation or while managing relationships between people (including following rules or instructions) to manage and fulfill orders. The instant claims are directed to a method of organizing human activity, which invokes generic computer components as a mere tool for automating human tasks, rather to an improvement thereof. Furthermore, the claims are a mere instruction to “apply it” (the judicial exception) on generic computing devices (see MPEP 2106.05(f)), rather than to an improvement thereof. Thus, the claims are not patent eligible under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8, 13 – 14, 20, 28, & 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 – 8, & 12 – 18 of copending Application No. 14742758.

With respect to claims 8 & 14 of the instant application, claim 1 of the '758 application generally discloses all the limitations, however, does not specify computer program instructions and a computer system for selecting a partner marketing communication. However, the computer implemented method of Claim 1 of the ‘758 application would necessarily require computer program instructions and a computer system to perform all of the steps. “If a prior art device, in its normal and usual operation, would necessarily 

With respect to claims 21 of the instant application, claim 8 of the '758 application generally discloses all the limitations.

With respect to dependent claims 13, 20, 28, & 31 of the instant application, corresponding dependent claims 7, & 12 – 13, & 15 – 18 of the '758 application generally disclose all the limitations, however, likewise do not specify computer program instructions and a computer system. However, the computer implemented method of Claim 1 of the ‘758 application would necessarily require computer program instructions and a computer system to perform all of the steps.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8, 13 – 14, 20, 28, & 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “determining… that the first order will be shipped to a shipping destination,” “determining… that the second order will be shipped to the shipping destination,” “determining… that a promotion code has been entered by a first predetermined time,” “determine that there is available space in an estimated box type to allow said second order to be packaged and shipped with said first order,” “presenting information about a result of the shipping efficiency analysis,” “receiving a request to ship the second order with the first order,” and “processing the second order for shipping with the first order.”
2A Prong 1: The limitations of “determining… that the first order will be shipped to a shipping destination,” “determining… that the second order will be shipped to the shipping destination,” “determining… that a promotion code has been entered by a first predetermined time,” “determine that there is available space in an estimated box type to allow said second order to be packaged and shipped with said first order,” “presenting information about a result of the shipping efficiency analysis,” “receiving a request to ship the second order with the first order,” and “processing the second order for shipping with the first order,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction (including advertising, marketing, or sales activities or behaviors and business relations), but for the recitation of generic computer components.  That is, other than reciting a “computer-implemented... system,” “computer program product,” “computer system,” “computer readable storage medium,” and “processor circuit” configured to implement the method, nothing in the claim element precludes the step from practically being performed by a human. For example, but for the “computer-implemented... system,” “computer program product,” “computer system,” “computer readable storage medium,” and “processor circuit,” in the context of this claim encompasses a sales transaction between two humans, in which a human determines that a first and second order fit together inside of a box, and asks a customer if combined shipping is preferred. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction (i.e., sales activity) but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “computer-implemented... system,” “computer program product,” “computer system,” “computer readable storage medium,” and “processor circuit” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “computer-implemented... system,” “computer program product,” “computer system,” “computer readable storage medium,” and “processor circuit” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “inventory,” “destination,” “box,” and “order” in independent claims are recited at a high level of generality and merely limit the field of use to the shipping industry (see MPEP 2106.05(h)). Additionally, the extrasolution functionality of “receiving… data of a first order,” “receiving… data of a second order,” “data of the second order is received at the computer-implemented combined user and partner warehouse order management system within a predetermined time after the first order is received at the computer-implemented combined user and partner warehouse order management system,” and “the first order, the promotion code, and the first predetermined time were presented at 

Dependent claims 13, 20, 28, & 31 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional elements of “computer,” “processor circuit,” and “cloud computing environment” are recited at a high level of generality, and furthermore amount to a mere instruction to “apply” the abstract idea using generic computer components (see MPEP 2106.05(f)), and thus do not amount to significantly more than the judicial exception. The additional elements of “order” and “shipping station” in dependent claims are recited at a high level of generality and merely limit the field of use to the shipping industry (see MPEP 2106.05(h)). The limitations of the claims, when considered both individually and as an ordered combination, do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US 8577740 B1), in view of Spremulli (US 20130173417 A1).

As per Claim 8, Murray discloses a computer program product for receiving and processing orders by controlling the operation of a computer-implemented combined user and partner warehouse and order management system configured to receive the orders and process the orders from a user inventory and a partner inventory, the computer program product (C 3, L 40 – 42 & C 8, L 30 – 37) comprising:

• a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions readable by a processor circuit of the computer-implemented combined user and partner warehouse and order management system to cause the processor circuit (C 3, L 40 – 42 & C 8, L 30 – 37) to perform a method comprising: 

• receiving, by said processor circuit (C 3, L 42 & Fig. 10), data of a first order at the computer-implemented combined user and partner warehouse and order management system, wherein at least a portion of the data of the first order is entered at a user website, wherein the first order can be fulfilled from the user inventory (Fig. 9 & C 28, L 66 – C 29, L 3: “In block 900, a particular customer 50 may order one or more items 35 offered by a given merchant 40. For example, the particular customer 50 may visit a network-accessible description of the items 35 offered by given merchant 40 that may be presented as a web site”; C 4, L 1 – 17:  “Merchants 40 may offer items 35 in commerce through any of a variety of channels. For example, a given merchant 40 may present offers of items 35 via electronic commerce (e-commerce) portals accessible by customers 50. Such e-commerce offerings may variously include listing items 35 via a web-based entity (e.g., a web site or page) hosted by the given merchant 40 and presented as an offering entity distinct from enterprise 5, or listing items 35 via a web-based entity hosted by enterprise 5 on behalf of the given merchant 40.”; C 4, L 29 – 42: “a marketplace may be organized to present to customers 50 one or more web pages corresponding to respective virtual storefronts of merchants 40, where each storefront indicates the various offerings of a corresponding merchant 40”);

• receiving, by said processor circuit, data of a second order at the computer- implemented combined user and partner warehouse and order management system, wherein at least a portion of the data of the second order is entered at a partner website, wherein the second order can be fulfilled from the partner inventory (C 30, L 39 – 46: “Subsequent to placing an order with the given merchant 40, the particular 

• wherein the data of the second order is received at the computer-implemented combined user and partner warehouse order management system within a predetermined time after the first order is received at the computer-implemented combined user and partner warehouse order management system (See C 17, L 30 – 45, noting that if a second order is received within a “given interval of time, such as orders placed within one hour,” the second order can be linked with the previous first order.);

• determining, by said processor circuit, that the first order will be shipped to a shipping destination; determining, by said processor circuit, that the second order will be shipped to the shipping destination (See C 32, L 24 – 33, noting identifying “orders from different merchants 40 that were placed by the same customer 50” by an identifier supplied with both orders such as a “shipping address supplied with the orders.”);

• determining, by said processor circuit, that a promotion code has been entered at the partner website by a first predetermined time (See C 30, L 52 – 68, noting that “The unique identifier(s) associated with the particular customer's prior order(s) may be evaluated (block 908). For example, in embodiments where the unique identifier is provided to the particular customer 50 as a token or string, the particular customer 50 

• wherein the first order, the promotion code were presented at the user website (See C 30, L 5 – 18: “the unique identifier may be presented to the particular customer 50 along with a notification that the customer may provide the token when placing an order with a different merchant 40 in order to obtain enhanced or reduced-cost fulfillment features.”; Also C 29, L 43 – 64: “The particular customer 50 may also be notified that a subsequent order placed with the one or more different merchants 40 may be consolidated with the current order placed with the given merchant 40 for the purpose of determining the fulfillment services available to the particular customer 50 for the orders placed with the various merchants 40. For example, if the particular customer 50 is eligible for reduced-price, free, or expedited shipping from the given merchant 40, the particular customer 50 may be notified that such features may also apply to other items 35 offered by other merchants 40 that are subsequently ordered by the particular customer 50. If a threshold requirement applies for certain fulfillment services, such as a minimum total value of the items 35 ordered, the particular customer 50 may be notified the present order placed with the given merchant 40 may be combined with future orders placed with different merchants 40”; Also see C 26, L 62 – 67 & C 27, L 49 – 59, noting presenting order consolidation discount information to the customer. See C 29, L 1 – L 21, noting presenting an order management interface for the first order.).

Regarding the limitation “the first predetermined time {was} presented at the user website,” Murray, in C 30, L 64 – 67, teaches “the first predetermined time”: “a unique identifier corresponding to a prior order from the given merchant 40 may remain valid for presenting “the first predetermined time,” Spremulli, in [0010], discloses presenting a promotional message such as “Fits right in the box we've already packed for you!” at a user website. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “the first predetermined time” of Murray for the “promotional message” of Spremulli. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Spremulli to the invention of Murray would advantageously reduce packing filler and control excessive package size, as evidenced by Spremulli ([0011]).

Regarding the limitation “using said processor circuit to perform a second shipping efficiency analysis configured to determine that there is available space in said estimated box type to allow said second order to be packaged and shipped with said first order using said estimated box type,”

Murray discloses, in at least C 17, L 59 – 66; C 31, L 13 – 55; C 32, L 26 – 34, that the two orders from two different merchants are linked and the orders are then processed to allow the second order to be shipped with the first order together using an appropriate box. To the extent to which Murray does not appear to explicitly wherein the processing of the orders, includes determining that there is available space in said estimated box type to allow said second order to be packaged and shipped with said first order using said estimated box type, Spremulli teaches this in at least Fig. 1A, Steps 22, 24, & 26, & Fig. 1B, Step 36 & paras [0016] – [0017], noting determining “that there is weight and volume capacity remaining” for a promotional item. In steps 24 and 26, inventory items that fit within remaining box volume are identified when the answer is “Yes” in step 26. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “the second order” of Murray for the “promotional item” of Spremulli. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Spremulli to the invention of Murray would advantageously reduce packing filler and control excessive package size, as evidenced by Spremulli ([0011]).

Murray further discloses:

• presenting information about a result of the shipping efficiency analysis (See C 31, L 25 – 29, noting that “the particular customer 50 may be offered the opportunity to have the items 35 ordered from the different merchant(s) 40 shipped together with items.” Also see 35 C 31, L 41 – 55, noting that “the particular customer 50 may be offered the opportunity to have the items 35 ordered from the different merchant(s) 40 shipped together with items 35 in the prior order from the given merchant 40.” Also see C 31, L 61 – 67, noting that after receiving the “identifier that relates the later order with the prior order, where the combination of items 35 ordered from both merchants 40 satisfies the free shipping threshold. In one embodiment, the second merchant 40 may offer a discount.” Also see C 32, L 31 – 38, noting notifying “the customer 50 of his or her eligibility for consolidated order fulfillment, additional fulfillment services or discounts, and may request the customer's authorization to perform or award some or all of these.” Therefore the customer is presented information related to a determination that the first and second orders can be shipped together after they were linked using the promotion code identifier.);



• processing the second order for shipping with the first order (See at least C 32, L 45 – 62, noting shipping the two orders together.).

As per Claim 14, see the above relevant rejection of claim 8. In addition, Murray further discloses a computer system for receiving and processing orders by controlling the operation of a computer-implemented combined user and partner warehouse and order management system configured to receive the orders and process the orders from a user inventory and a partner inventor, the computer system comprising: a processor circuit (C 33, L 11 – 51 & Murray Claim 1).

Claims 13 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray / Spremulli, in further view of Strand (US 9430777 B1).

As per Claims 13 & 20, Murray / Spremulli discloses all of the limitations of claim 8 & 14 as stated above. Regarding the following limitation, Murray does not explicitly disclose, however Strand does:

• wherein at least a portion of said processor circuit comprises a cloud computing environment (See Col. 1, Lns. 60 – 65, noting computing devices which comprise a cloud computing resource).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Strand in the invention of Murray / Spremulli, .

Claims 28 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Murray / Spremulli in further view of Osterhout (US 20140067104 A1).

As per Claims 28 & 31, Murray / Spremulli discloses all of the limitations of claim 8 & 14 as stated above. Regarding the following limitation, Spremulli discloses selecting an additional affinity relationship product that fits in the original order package as stated above which highly suggests, does not explicitly disclose providing directions to consolidate the items to a shipping station, however Osterhout does teach wherein the method performed by the processor circuit further comprises,

• based at least in part on the result of the shipping efficiency analysis, providing shipping instructions to a shipping station identifying how to ship the first order and the second order (See at least [0069], noting that “the customized packaging may be… then automatically or manually loaded with the identified to-be-packaged items. In the case of manually loading the customized packaging, packaging customization engine 12 or packaging machine 20 may optionally produce instructions, drawings, schematics, or other indicia to assist the person on the packing line in loading the items into the customized packaging,” which, as per at least [0084], is a single package with multiple purchased items.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Osterhout in the invention of Murray / Spremulli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of .

Conclusion                                                                                                                                                                                                 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628